Exhibit 10.1
 
Dated:  June 3, 2009
iPass Inc.
3800 Bridge Parkway
Redwood Shores, California  94065


June 2, 2009


Foxhill Opportunity Master Fund, L.P.
c/o Foxhill Capital Partners LLC
502 Carnegie Center, Suite 104
Princeton, New Jersey 08540
Attention:  Neil Weiner


     The following sets forth the agreement (the “Agreement”) between Foxhill
Opportunity Master Fund, L.P. (“FOMF”) and its affiliates listed in the
signature blocks below (collectively, “Foxhill”) and iPass Inc. (“iPass”):


1.  
Mr. Kenneth H. Traub will be appointed to the Board of Directors of iPass (the
“Board”) effective on the first business day following the execution of this
Agreement by all parties hereto, to fill a vacancy existing on the Board, and
will be appointed to the class of directors the term of which expires at the
2009 annual meeting of stockholders (the “2009 Annual Meeting”).  Mr. Traub will
serve in such capacity until the 2009 Annual Meeting or until his successor is
duly elected and qualified, subject to the terms of this Agreement.  Mr. Traub
will also be appointed to the Corporate Governance and Nominating Committee and
Compensation Committee of the Board.  Mr. Traub will be the initial Foxhill
Designee (as that term is defined below).  Evan Kaplan will be moved into the
class of directors the term of which expires at the 2010 annual meeting of
stockholders (the “2010 Annual Meeting”).



2.  
iPass hereby covenants and agrees that, provided that Mr. Traub delivers to
iPass the conditional resignation required by iPass’ bylaws, Mr. Traub will be
nominated by the Board for election at the 2009 Annual Meeting, to the class the
term of office of which will expire at the 2012 annual meeting of
stockholders.  Prior to the 2009 Annual Meeting, and provided that Mr. Traub
delivers to iPass the conditional resignation required by iPass’ bylaws, (i) the
Board shall recommend that iPass’ stockholders vote in favor of Mr. Traub at the
2009 Annual Meeting and (ii) iPass shall solicit proxies for the election of Mr.
Traub at the 2009 Annual Meeting.



3.  
Olof Pripp is not standing for election at the 2009 Annual Meeting.  One (1)
incumbent director on the Board in the class of directors the term of office of
which will expire at the 2010 Annual Meeting will resign as of the 2009 Annual
Meeting and Gary Griffith will, subject to such person consenting to such
appointment, be appointed to the Board no later than fourteen (14) days
following the 2009 Annual Meeting to the class of directors the term of office
of which expires at the 2010 Annual Meeting.



4.  
The size of the Board will not be increased to more than ten (10) directors at
any time before the 2010 Annual Meeting, unless approved by a majority of the
independent directors and the Foxhill Designee.



5.  
For so long as Foxhill continues to own not less than 5% of the outstanding
shares of iPass common stock:  if the Foxhill Designee is unable or unwilling to
continue to serve on the Board and as a result there is a vacancy created on the
Board, the Board shall, consistent with its fiduciary duties, appoint a
replacement director designated by FOMF to fill the resulting vacancy, provided
that such replacement director is reasonably acceptable to iPass (and the Board
will not unreasonably withhold acceptance of any such replacement director);
and, provided that such replacement director delivers to iPass the conditional
resignation required by iPass’ bylaws, iPass will use its commercially
reasonable efforts to secure the election to the Board of such replacement
director.  iPass hereby confirms that Mr. Traub is reasonably acceptable to the
Board, and his appointment to the Board in satisfaction of the requirement of
paragraph 1 meets the requirements of this paragraph 5.   For purposes of this
Agreement, Mr. Traub and any replacement director shall each be deemed a
“Foxhill Designee”.



6.  
Until the earlier to occur of (i) December 31, 2010, and (ii) the date no
Foxhill Designee is serving as a member of the Board and FOMF has advised iPass
in writing that iPass is no longer obligated to nominate or appoint a Foxhill
Designee to the Board under this Agreement (which notice shall be binding on all
Foxhill entities):



 
(a)
Foxhill will vote all of the shares it owns in support of each slate of
Directors nominated by the Board (and will not support or participate in any
“withhold the vote” or similar campaign, or support any other nominees other
than the slate of Directors nominated by the Board);



 
(b)
Except for the candidate FOMF is entitled to have appointed pursuant to
paragraph 1 or nominated as a Foxhill Designee pursuant to paragraph 2 or
designated as a replacement for a Foxhill Designee who has left the Board
pursuant to paragraph 5 above, Foxhill will not propose (other than a private
proposal to the Board or committee thereof as permitted by paragraph 5(c)) any
candidates for election as directors of iPass; and



 
(c)
Foxhill will not:  (i) propose (pursuant to Rule 14a-8 or otherwise) any proxy
resolutions or nominees for director for approval by iPass stockholders;
provided, however, that Foxhill will be entitled to make any non-public
proposals or nominee suggestions it wishes solely to the Board or a committee
thereof; or (ii) except as permitted pursuant to paragraph 7, support any proxy
resolutions or conduct any proxy solicitations or seek to advise or influence in
any manner any person with respect to the voting of iPass voting securities
against the recommendation of the Board on such matters.



provided, however, that nothing herein shall limit Foxhill’s rights as a
stockholder to nominate directors for approval by iPass stockholders at the 2011
annual meeting of stockholders.


7.  
Notwithstanding the foregoing or anything to the contrary herein, nothing in
this Agreement shall in any way limit Foxhill’s rights as a stockholder to
freely vote its securities on any matter submitted to a vote of the stockholders
of iPass (other than with respect to the election of directors as set forth in
paragraph 6(a)) or limit the ability of the Foxhill Designee to exercise its
rights as a member of the Board while serving as a member of the Board.



8.  
Subject to the appointment of the person specified in paragraph 1 as a director
of iPass and iPass’ and the Board’s continued compliance with the terms hereof,
Foxhill withdraws its previously announced notice of its intent to nominate
directors with respect to the 2009 Annual Meeting.



9.  
The Board will, subject to the limitations set forth in this paragraph 9, return
capital to iPass stockholders as follows:



 
a.
the Board will seek stockholder approval, at a special meeting called for such
purpose, of an amendment to iPass’ outstanding stock options and other equity
awards, and related plans, such that the value of such stock options and other
equity awards, in the good faith determination of the Board, shall not be
impaired by the declaration and payment of an extraordinary dividend or stock
repurchase, the proxy statement for the stockholder vote with respect to such
matters to be filed no later than July 15, 2009;



 
b.
if the iPass stockholders shall approve the amendments described in subparagraph
a. above, then the Board shall declare a dividend in an amount per share such
that the aggregate amount of the dividend shall equal approximately $20 million,
such declaration to occur as soon as practicable following stockholder approval
of the amendments described in subparagraph a. above; and



 
c.
following the payment of such dividend, the Board shall use its commercially
reasonable efforts to return an additional $20 million to the iPass stockholders
by the end of 2009 (the “Second Capital Reduction”), in a form, or combination
of forms, to be determined at the discretion of the Board, which may be in the
form of a tender offer, cash dividend or other form determined by the Board,
such Board action with respect to the return of cash pursuant to this
subparagraph c. (e.g., by the authorization to file a Schedule TO, or
declaration of a dividend record date), to occur on or before such date as the
Board, in its good faith determination, shall enable iPass to complete the
Second Capital Reduction before December 31, 2009; provided, however, that if
the Board determines that the Second Capital Reduction shall be in the form of a
self tender offer, and such self tender offer shall not be fully subscribed,
then the failure to deliver the full $20 million of the Second Capital Reduction
shall not be a breach of this Agreement, and the Board shall use the remaining
portion of the Second Capital Reduction for a stock buyback program or a cash
dividend to be completed on or prior to December 31, 2010.



Notwithstanding anything to the contrary set forth in this paragraph 9, the
Board shall not be obligated to return any amount of cash if (i) the Board shall
have submitted the return of such cash to the iPass stockholders for approval
and the iPass stockholders shall not have approved such return of cash, or (ii)
the Board shall have determined, with the advice of counsel, that the return of
such cash would cause the Board to be in breach of its fiduciary duties, or to
be in violation of applicable law.


10.  
iPass will reimburse Foxhill for its reasonable and documented out-of-pocket
expenses incurred in the commencement of the proxy contest, in an amount not to
exceed $150,000, within ten (10) business days of receiving reasonably
satisfactory documentation with respect to such expenses.



11.  
The Board shall include, and recommend that iPass stockholders vote in favor of,
the declassification proposal in iPass’ revised definitive proxy statement for
the 2009 Annual Meeting.



12.  
Promptly after the execution of this Agreement, iPass and Foxhill will issue a
joint press release in the form attached hereto as Schedule A.



13.  
Each of FOMF and the other entities included within Foxhill agrees that it will
cause its controlled affiliates, current and future, to comply with the terms of
this Agreement as if party hereto.



14.  
This Agreement may only be modified through a written agreement signed by iPass
and by FOMF.  This Agreement contains the entire agreement between the parties
with respect to the subject matter hereof and thereof and supersedes all prior
and contemplated arrangements and understandings with respect thereto.  This
Agreement may be signed in counterparts, each of which shall constitute an
original and all of which together shall constitute one and the same Agreement.



15.  
This Agreement and the legal relations hereunder between the parties hereto
shall be governed by and construed in accordance with the laws of the State of
Delaware applicable to contracts made and performed therein, without giving
effect to the principles of conflicts of law thereof.  Each of the parties
hereto hereby irrevocably and unconditionally consents to submit to the
exclusive jurisdiction of the courts of the State of Delaware and of the United
States of America, in each case located in the County of New Castle, for any
action, proceeding or investigation in any court or before any governmental
authority arising out of or relating to this Agreement and the transactions
contemplated hereby (and agrees not to commence any action, proceeding or
investigation relating thereto except in such courts), and further agrees that
service of any process, summons, notice or document by registered mail to its
respective address set forth in this Agreement shall be effective service of
process for any action, proceeding or investigation brought against it in any
such court. Each of the parties hereto hereby irrevocably and unconditionally
waives any objection to the laying of venue of any action, proceeding or
investigation arising out of this Agreement or the transactions contemplated
hereby in the courts of the State of Delaware or the United States of America,
in each case located in the County of New Castle, and hereby further irrevocably
and unconditionally waives and agrees not to plead or claim in any such court
that any such action, proceeding or investigation brought in any such court has
been brought in an inconvenient forum.



16.  
Each party hereto shall do and perform or cause to be done and performed all
such further acts and things and shall execute and deliver all such other
agreements, certificates, instruments and documents as any other party hereto
reasonably may request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 
If you are in agreement please sign below.


Very truly yours,


iPass Inc.






By:  /s/Evan Kaplan
    Evan Kaplan
    Chief Executive Officer and President


Accepted and agreed as of the date set forth above.


Foxhill Opportunity Master Fund, L.P.


By:  Foxhill Opportunity Offshore Fund Ltd.
its general partner


By:  Foxhill Capital Partners LLC
its investment manager


By:  /s/Neil Weiner
    Neil Weiner
    Managing Member


Foxhill Opportunity Fund, L.P.


By:  Foxhill Capital (GP), LLC
its general partner


By:    /s/Neil Weiner
    Neil Weiner
    Managing Member


Foxhill Opportunity Offshore Fund, LTD.




By:    /s/Neil Weiner
    Neil Weiner
    Director


Foxhill Capital (GP), LLC




By:    /s/Neil Weiner
    Neil Weiner
    Managing Member




Foxhill Capital Partners, LLC


By:    /s/Neil Weiner
    Neil Weiner
    Managing Member


 
/s/Neil Weiner
Neil Weiner



 
 

--------------------------------------------------------------------------------

 

Schedule A


Press Release


Editorial Contacts
Investor Relations
ir@iPass.com
650-232-4113
 





iPass to Return Up to $40 Million of Capital to Stockholders


Company Settles Proxy Contest with Foxhill and Appoints a Foxhill Nominee to the
Board


REDWOOD SHORES, Calif. — June [  ], 2009 — iPass Inc. (NASDAQ: IPAS), a global
provider of services that unify the management of enterprise mobility, today
announced that its board of directors has determined to take steps to return up
to $40 million to stockholders under certain conditions, which determination has
been reflected in a settlement agreement with Foxhill Opportunity Master Fund,
L.P. (Foxhill).  iPass also announced that, as part of the settlement agreement
with Foxhill, the iPass board of directors has agreed to immediately appoint a
Foxhill nominee, Kenneth H. Traub, to the board of directors. In return, Foxhill
will withdraw its previously announced notice to solicit proxies to elect three
of its nominees on the iPass board of directors at the 2009 annual meeting of
stockholders.  As a result, Foxhill will not be delivering any proxies it
receives at the 2009 annual meeting.


The settlement agreement calls for the board of directors to declare a $20
million cash dividend to stockholders “as soon as practicable” following
stockholder approval, at a special meeting of stockholders, of an amendment to
iPass’ outstanding stock options and equity awards, and related plans. The
amendment would provide that the value of the equity awards would not be
impaired by the dividend. The special meeting is expected to occur in the third
quarter of 2009.


The board of directors has also determined to return up to an additional $20
million to stockholders by the end of 2009 through a tender offer, cash dividend
or other form determined by the board of directors, subject to certain
conditions.


Mr. Traub, the Foxhill nominee, will serve a term that expires at the 2009
annual meeting. Given that he met certain conditions, the board of directors
agreed to nominate him at the 2009 annual meeting for election to a term that
expires at the 2012 annual meeting.  Mr. Traub is a private investor and
strategic management consultant. Mr. Traub served as vice president and
corporate advisor of JDS Uniphase Corporation (JDSU), a provider of optical
products and test and measurement solutions for the communications industry,
from February 2008 to September 2008. He served as president, chief executive
officer and a member of the board of directors of American Bank Note
Holographics (ABNH), a producer and marketer of optical security devices, from
April 1999 to February 2008, at which time ABNH was acquired by JDSU. Mr. Traub
managed an extensive turnaround of ABNH, and under his leadership, ABNH's
stockholders enjoyed a gain of over 1000% from 2001 through the sale to
JDSU.  He will serve as the Foxhill designee, and will be appointed to the iPass
board’s Corporate Governance and Nominating Committee and the Compensation
Committee.


iPass also announced that it intends to appoint Gary Griffiths to the board of
directors, following the resignation of an incumbent director after the 2009
annual meeting.  Mr. Griffiths will be nominated at or shortly following the
2009 annual meeting.  With the election of this candidate and of Mr. Traub, the
board of directors will be fixed at 10 directors.  The size of the board of
directors will not be increased to more than 10 directors before the 2010 annual
meeting pursuant to the terms of the settlement agreement.


Gary Griffiths is chairman and CEO of LiteScape Technologies, a private company
that develops and sells VoIP and mobile software applications. Prior to joining
LiteScape, Gary was a vice president at Cisco and President of Product and
Operations at Web-EX prior to its acquisition by Cisco. Griffiths is a
thirty–five year veteran of the high–tech industry.  Griffiths was the founding
CEO of on–demand desktop management company Everdream, which was sold to Dell in
2007.  In 1995, he was co-founder and CEO of SegaSoft Networks, one of the
pioneers in interactive entertainment, which was sold to Sega in 1999. Gary held
senior management positions with IBM for more than 16 years. A graduate of the
United States Naval Academy, Gary served as an officer aboard nuclear fast
attack submarines for five years, and was an associate professor of systems
engineering at the US Naval Academy. Gary has a B.S. in Aerospace Engineering
from the United States Naval Academy and an M.S. in business administration from
the George Washington University.  He is on the board of directors of Silicon
Graphics International (NASD: SGI) and Simco Electronics, and is an advisor to
Parthenon Capital and number of private technology companies.


Under the settlement agreement, until December 31, 2010 (or earlier if a Foxhill
nominee no longer serves on the board of directors), Foxhill will support the
iPass board of directors’ proxy slates and not support or participate in any
“withhold the vote” or similar campaign or support any nominees other than the
board of directors’ slate; will not propose or support any proxy resolutions or
conduct any proxy solicitations against the recommendation of the board of
directors; and will propose nominees or proxy resolutions only to the board of
directors’ Corporate Governance and Nominating Committee.


The settlement agreement also provides that the iPass board of directors will
continue to recommend that iPass stockholders vote in favor of the proposal to
declassify the board at the 2009 annual meeting.


“The board will welcome the contributions of the new Directors, and is pleased
that this agreement will allow everyone at iPass to keep their focus on
achieving positive operating cash flow and non-GAAP profitability in fiscal
2009," said Evan Kaplan, president and chief executive officer of iPass.  "The
determination to return significant cash to our stockholders is a strong
statement of the board’s confidence that we are well on the path toward
completing our corporate transformation and driving renewed revenue growth and
profitability.”


Neil Weiner, the managing member of Foxhill Capital Partners, LLC, the
investment manager of Foxhill, commented, “We are very pleased that the board
has determined to return capital to stockholders and to appoint one of our
highly qualified nominees who is committed to maximizing the value of iPass
shares for all stockholders, and continues to support the declassification
proposal.” Mr. Weiner added, “We are encouraged by the board’s responsiveness to
stockholders and believe Mr. Traub and Mr. Griffiths will add significant
expertise to the board.”


As previously reported, iPass had approximately $68 million in cash and cash
equivalents and short-term investments at March 31, 2009, and 62.6 million
shares outstanding as of April 30, 2009.


About iPass


iPass helps enterprises unify the management of remote and mobile connectivity
and devices. With iPass software and services, customers can create easy-to-use
broadband solutions for their mobile workers, home offices and branch and retail
locations, complete with device management, security validation and unified
billing. iPass offerings are powered by its leading global virtual network,
on-demand management platform, and award-winning client software. The iPass
global virtual network unifies hundreds of wireless, broadband and dial-up
providers in over 160 countries. Hundreds of Global 2000 companies rely on iPass
services, including General Motors, Nokia, and Reuters. Founded in 1996, iPass
is headquartered in Redwood Shores, Calif., with offices throughout North
America, Europe and Asia.
 
About Foxhill
 
 
Foxhill Capital Partners, LLC, located in Princeton, New Jersey, is the
investment    advisor to Foxhill, a Cayman Islands exempted limited partnership
that acts as a collective investment vehicle.
 
 
Cautionary Statements
 
 
The statement in this press release regarding iPass' belief that it is on the
path toward renewed revenue growth and profitability is a forward-looking
statement. Actual results may differ materially from the expectations contained
in this statement due to a number of risks and uncertainties, including: the
rate of decline in use of narrowband/dial technology as a means of enterprise
connectivity may be faster than iPass predicts; the risk that the current
economic downturn and the associated customer layoffs and travel reductions will
have a greater negative impact on iPass than it predicts; the risk that the
swine flu will cause travel reductions that will have a greater negative impact
on iPass than it predicts; the risk that iPass will not be able to generate
broadband revenues in the manner expected; rapidly emerging changes in the
nature of markets served by iPass, which may not be compatible with iPass'
services; increased competition, which may cause pricing pressure on the fees
iPass charges; iPass could unexpectedly lose current integrated broadband access
points if one or more current broadband access point providers perceive iPass'
services to be competing with the provider's services in a manner that renders
the relationship with iPass detrimental to the provider; iPass may not be able
to establish additional relationships with broadband access point providers,
including providers of 2.5G/3G Mobile Data, at the level iPass expects if it is
unable to negotiate such relationships on terms acceptable to both iPass and the
providers on the timeframe iPass currently expects for any number of reasons,
including perceived competition with the providers; and iPass may not be able to
generate revenue from new services if market acceptance of those new services is
not as iPass expects. Detailed information about potential factors that could
potentially affect iPass' business, financial condition and results of
operations is included in iPass' Quarterly Report on Form 10-Q under the caption
"Factors Affecting Operating Results," in Item 2 of that report, filed with the
Securities and Exchange Commission (the "SEC") on May 8, 2009 and available at
the SEC's Web site at www.sec.gov. iPass undertakes no responsibility to update
the information in this press release if any forward-looking statement later
turns out to be inaccurate.
 
 
In addition, the return of capital described above is subject to certain
conditions being met, which if they do not occur may result in no amounts, or a
lesser amount, being returned to stockholders in the form of a dividend, stock
repurchase or other form.
 
iPass® is a registered trademark of iPass Inc.


Tender offer statement
 
This press release is for informational purposes only and is not an offer to
buy, or the solicitation of an offer to sell, any shares. The full details of
any tender offer, including complete instructions on how to tender shares, will
be included in the offer to purchase, the letter of transmittal and related
materials, which would be mailed to shareholders promptly following commencement
of the offer. Shareholders should read carefully the offer to purchase, the
letter of transmittal and other related materials when they are available
because they will contain important information. Shareholders may obtain free
copies, when available, of the offer to purchase and other related materials
that will be filed by iPass Inc. with the Securities and Exchange Commission at
the Commission’s website at www.sec.gov. When available, shareholders also may
obtain a copy of these documents, free of charge, from iPass Inc.’s information
agent, if any, to be appointed in connection with the offer.